Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Donnie Graves, Appellant                              Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 43,052-
 No. 06-16-00048-CR         v.                         A). Memorandum Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Donnie Graves, pay all costs of this appeal.


                                                      RENDERED NOVEMBER 3, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk